Name: 1999/487/EC: Commission Decision of 2 July 1999 amending Decision 98/568/EC laying down special conditions governing imports of fishery products originating in Guatemala (notified under document number C(1999) 1828) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  trade;  fisheries;  tariff policy
 Date Published: 1999-07-23

 Avis juridique important|31999D04871999/487/EC: Commission Decision of 2 July 1999 amending Decision 98/568/EC laying down special conditions governing imports of fishery products originating in Guatemala (notified under document number C(1999) 1828) (Text with EEA relevance) Official Journal L 190 , 23/07/1999 P. 0036 - 0038COMMISSION DECISIONof 2 July 1999amending Decision 98/568/EC laying down special conditions governing imports of fishery products originating in Guatemala(notified under document number C(1999) 1828)(Text with EEA relevance)(1999/487/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,(1) Whereas Article 1 of Commission Decision 98/568/EC of 6 October 1998 laving down special conditions governing imports of fishery and aquaculture products originating in Guatemala(3), which states that the DirecciÃ ³n General de Servicios Pecuarios (Digesepe) del Ministerio de Agricultura, GanaderÃ ­a y AlimentaciÃ ³n shall be the competent authority in the Guatemala for verifying and certifying compliance of fishery and aquaculture produts with the requirements of the Directive 91/493/EEC;(2) Whereas, following a restructuring of the Guatemala Government, the competent authority for health certificates for fishery products (Digesepe) has changed to the Area de Inocuidad de Alimentos - Unidad de Normas y Regulaciones (AIA - UNR) and this new authority is capable of effectively verifying the application of the laws in force; whereas it is, therefore, necessary to modify the nomination of the competent authority named by Decision 98/568/Ec and the health certificate model included in Annex A to this Decision:(3) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 98/568/EC is amended af follows.1. Article 1 shall be replaced by the following: "Article 1The Area de Inocuidad de Alimentos - Unidad de Normas y Regulaciones (AIA - UNR) of the Ministerio de Agricultura, Ganaderia y AlimentaciÃ ³n shall be the competent authority in Guatemala for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. Annex A shall be replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 2 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 277, 14.10.1998, p. 27.ANNEX"ANNEX A>PIC FILE= "L_1999190EN.003703.EPS">>PIC FILE= "L_1999190EN.003801.EPS">"